                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re BRIAN HERRON,                                 Case No. 18-cv-05657-HSG (PR)
                                                        Plaintiff.
                                   8
                                                                                             ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12          This case was opened as a civil rights action pursuant to 42 U.S.C. § 1983 on September
Northern District of California
 United States District Court




                                  13   17, 2018, when plaintiff, a prisoner of the State of California, filed a letter to the Honorable

                                  14   Thelton E. Henderson (Ret.) complaining about conditions at Mule Creek State Prison. That day,

                                  15   the Clerk notified plaintiff that he had not filed a complaint or an application to proceed in forma

                                  16   pauperis (“IFP”). The Clerk also mailed to plaintiff the Court’s complaint and IFP forms and told

                                  17   him that he must complete these documents within twenty-eight days or his action would be

                                  18   dismissed.

                                  19          More than twenty-eight days have passed, and plaintiff has not completed the necessary

                                  20   documents. Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Any motion to

                                  21   reopen must contain a completed civil rights complaint form as well as a completed prisoner’s IFP

                                  22   application

                                  23          The Clerk shall enter judgment and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 10/30/2018

                                  26
                                  27
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  28                                                                 United States District Judge
